Citation Nr: 1205118	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to June 1984.  The Veteran also had active service with a bad conduct discharge from June 1984 to June 1987 and does not qualify for VA benefits based upon that period of service.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested and was scheduled for a Travel Board hearing on July 29, 2009.  However, the Veteran notified VA in June 2009 that he was withdrawing his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for lumbosacral strain with degenerative joint disease (DJD), to include as secondary to service-connected pes planus.

The Veteran's service medical records show that in February 1981, the Veteran complained of right lower back pain after being in a car accident the previous night.  A February 1981 radiology report noted that the Veteran's lumbar spine was normal.  

A January 1985 service treatment record noted that the Veteran complained of back pain for the past day, and was diagnosed with a muscle strain.  However, the January 1985 record will not be considered in the current claim of service connection because it was during the period of June 11, 1984 to June 8, 1987, when the Veteran was considered to have been served under dishonorable conditions and was not entitled to health care benefits.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2011).  A November 1985 service examination had no complaints of back pain and noted that the Veteran's spine was found to be normal.  

The private treatment records show that the first time of record that the Veteran was treated for a back condition following service was in 2003.  The Veteran's private treatment records show that the Veteran was seeking treatment for his back pain due to a motor vehicle accident on January 27, 2003, and a work accident on March 19, 2003.  The Veteran's physician noted that the Veteran's injuries sustained from the car accident were exacerbated by a work injury, therefore, the physician equally attributed the causality of the back symptoms to each of the accidents.  

The Veteran sought treatment from another private physician in May 2007 for his knee condition.  At that appointment, the Veteran reported a history of low back pain.  The physician noted that if he had poor support at the level of the feet, that it may cause other problems such as knee, hip, and lower back problems.  Additionally, the doctor noted that the Veteran was currently having surgery done on his foot and had been limping a bit, and that could aggravate any type of degenerative problems that had developed in his knee, hip, or lower back.  

Additionally, the Veteran's VA treatment records show complaints and treatment for back pain.  In a February 2008 treatment record, a VA doctor noted that pes planus can cause knee, hip, and lower back conditions due to gait alteration.  Additionally, in an April 2008 treatment record, a VA doctor stated that an altered gait likely caused the other degenerative changes in his knees, hips, and lower back.  However, the Veteran's claims file was not reviewed by these VA or private physicians when these medical determinations regarding the Veteran's back condition were made.  Most importantly, it is not clear if they were aware of the Veteran's entire medical history, to include a motor vehicle accident and work injury in 2003.

When the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore those opinions are inadequate for rating purposes and an examination is needed.  

The Veteran was afforded a VA examination in February 2007.  The examiner noted the Veteran's entire medical history in service and after service.  After examining the Veteran, the examiner diagnosed the Veteran with chronic back pain, thoracolumbar strain, with imaging evidence of thoracic DJD and DDD, and Lumbar DJD.  Additionally, the doctor stated that there were inconsistencies in the Veteran's history.  Furthermore, the examiner noted that the Veteran had chronic complaints of back pain after his second motor vehicle accident in 2003 until at least the early part of 2004.  Moreover, the examiner stated that the Veteran claimed sudden pain in August 2004 without any known trauma.  Additionally, the examiner stated that the Veteran was quite focused that the pain was due to his feet.  With the available notes, it was the examiners opinion that the Veteran's back condition was likely multifactoral.  Additionally, the examiner noted that the possible contributing factors included degenerative changes, gait abnormality due to his foot condition, and also previous motor vehicle accident and work injury from 2003.  Furthermore, the examiner stated that it was not possible to say exactly what percentage any of those incidents contributed to his back pain without resorting to speculation.

That examination is of little probative value because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's back condition had its onset during active service or is related to any in-service disease, event, or injury, or has been caused or aggravated by any service-connected foot disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994). 

Without further clarification, the Board is without medical expertise to determine if any back disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what the etiology of any current back disability with respect to the Veteran's service or service-connected disabilities, a new VA examination and opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Additionally, a review of the claims folder reveals that the Veteran applied for Social Security Disability Insurance benefits from the Social Security Administration (SSA).  A June 2004 letter shows that the Veteran was denied Social Security benefits.  However, in July 2008, the Veteran indicated that he had again applied for SSA benefits and was waiting on the results.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding that application and decision have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Finally, a remand is also necessary to obtain outstanding VA and private medical records.  The record shows that the Veteran was receiving periodic treatment for his back disability from private physicians and VA through April 2008.  However, it is unclear whether the Veteran continued to seek any VA or private treatment.  Because it appears that there may be outstanding private medical records and VA medical records dated after April 2008 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA treatment records dated from April 2008 to the present.  

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers he identifies, who have treated him for his back disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If any records cannot be obtained and are identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, to allow him the opportunity to obtain and submit those records.
 
3.  Request from the SSA complete copies of any determination on the Veteran's claim for disability benefits and the medical records that served as the basis for that decision.  All attempts to obtain those records should be documented in the claims file.  If the search for the records is negative, that should be noted in the file and the Veteran must be informed in writing.

4.  Then, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any lumbosacral spine disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed, and all findings should be reported in detail.  In rendering the opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service medical records, specifically the February 1981 treatment record and radiology reports, and the November 1985 examination report; VA outpatient treatment records, specifically the February and April 2008 reports; private treatment records, specifically the 2003 private treatment records documenting a January 2003 motor vehicle accident and March 2003 work injury; the February 2007 VA examination report; lay statements; the Veteran's statements; and any other relevant information.  The examiner must provide a complete rationale for all opinions and conclusions reached.  The examiner is requested to provide the following information:

a)  Provide an opinion as to the diagnosis, date of onset, and etiology of any back disability or disabilities found to be present.  

b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability had its onset during active honorable service from August 1978 to June 1984 or is related to any in-service disease, event, or injury, to include a February 1981 low back pain from a motor vehicle accident.

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed back disability was caused by any service-connected disability, to include pes planus.

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed back disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disability, to include pes planus.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


